Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The Office Action is responsive to the communication filed on 05/10/21.
Claims 1-5, 7-8, and 12-17, and 19-20 are pending in the application.

Response to Arguments
As per claims 1, 9, and 13,  Applicant’s arguments have been fully considered and are persuasive with respect to the instant amendment; however, a new ground of rejection is entered as teaching the aquatic habitat, infra analysis.  Dependent claims 2-5, 7-8, 10, 12, and 14-20 are rejected based on their respective dependencies on a base claim.  


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
First communication unit configured to-> 0020 -38a
Second communication unit for receiving ->0020-38a
Third communication unit for -> 0020 -38a
Fourth communication unit for -> 0020-38a

For purposes of examination, a controller configured to communicate represents the equivalent of each communication unit in light of Applicant’s published specification, 0020 (e.g. “The microprocessor may be part of the communication unit 38 a”)
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 1, 3, 7-8, and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Reichard et al. (PG/PUB 2007/0251461) in view over Szabados (PG/PUB 2008/0183337)

As per claim 1, Reichard et al. teaches a system for controlling a habitat but does not expressly teach where each aquatic habitat component has a communication unit separate from the first communication unit and the mode limitations as described below.  Richard et al. in view over Szabados teaches:
an aquatic environment comprising a pair of sidewalls, a pair of end walls and a bottom wall portions of the habitat environment being made of a transparent material (Richard et al.: 0043)    
a first aquatic habitat component associated with the aquatic habitat environment (Richard et al.: 0043, ABSTRACT, Figure 1A-104)
a second aquatic habitat component associated with the aquatic habitat environment (0043, ABSTRACT. Figure 1A-104)
a server (Richard et al, see central command center central control computer, Figure -100) comprising a database containing information associated with the first  aquatic habitat component (e.g. see database for storing incoming data from aquatic probes and/or sensors in association with habitat components, 0047-49) and a communication interface for transmitting operating data for the first and second aquatic habitat components (ABSTRACT, Figure 1-102, see also 0047-49)
the first aquatic habitat component having a second communication unit from the first communication unit (Figure 1A -103/102 e.g. see either standard internet connection and/or controller for communicating) for receiving operating data  (Richard et al.: Figure 1-103->104, see also 102, see also 0047-49, see also 0051-55. , see Szabados for a building component having a second communication unit, Figure 1-24 -> 142)
the second aquatic habitat component having a third communication unit for receiving operating data from the first communication unit ((Richard et al.: Figure 1-103->104, see also 102, see also 0047-49, see also 0051-55, see Szabados for a building component having a third communication unit, Figure 1-24 -> 142)
the operating data related to the first and second aquatic habitat components transmitted to the first aquatic habitat component includes instructions to operate at a first operational mode during a first time period and a second operational mode different from the first operational mode during a second time period (Szabados, 0004, 0006, 0013-14, 0041, 0050, 0055, 0057 0093: see scheduled on and/or off periods per lighting system, where a first mode comprises an on time period and second mode comprising an off time period, see also Reichard for first and second aquatic habitat components, 0043, Figure 1)
the first and second aquatic habitat components are controlled to operate at the first operational mode during the first time period and the second operational mode during the second time period (Richard et al.: 0043, ABSTRACT, Figure 1A-104, see multiple aquatic components including lighting units, see also Szabados, 0004, 0006, 0013-14, 0041, 0050, 0055, 0057 0093: see scheduled on and/or off periods per lighting system, where a first mode comprises an on time period and second mode comprising an off time period)

One of ordinary skill in the art at the time the invention was made applying the teachings of Reichard (e.g. remotely controlling first and second aquatic components, including at least lighting), to the teachings of Szabados (e.g. providing individual lighting communication units), to the teachings of Szabados (e.g. controlling lighting units on and off time periods/ first and second modes), would achieve an expected and predictable result via adapting each lighting unit of Reichard to integrate the communication units of Szabados while further adapting the server of Reichard to integrate the pertinent lighting modes of Szabados.  Since adapting each lighting unit to comprise a separate communication unit facilitates control via redundancy as well as providing a modular, portable unit, an improved invention is realized in the event of a primary communication failure as well as facilitating installation.  Moreover, an aquarium lighting system, similar to building lighting systems, provides an improved lighting environment when operated in first and second modes (Szabados, 0007)

As per claim 2, Reichard et al. teaches the system of claim 1, further comprising a user interface and wherein the server is configured to receive information transmitted from the user interface (Figure 11, Figure 1B –“request for status sent to remote device” as input into server and associated  response “remote device responds with status file,” see also 0047-49, 0009, 0022, 0066, see also 0055, 0071, Figure 2 e.g. as interpreted, an integrated user interface/web browser directly provides input into the server for processing and a user interface for displaying data received from the server)

As per claim 3, Reichard et al. teaches the system of claim 1, wherein the first aquatic habitat component comprises a microprocessor (Figure 1A- 103) for processing the operating data received to produce an output to control the operation of the first aquatic habitat component (Figure 1A -104->103, 0055 e.g. as interpreted, “comprises” does not mean integrated with, but rather, each component is controlled by a microprocessor via direct coupling)

As per claim 7, Reichard, as modified, teaches the system of claim 1, further comprising a second habitat component comprising  a microprocessor for processing the operating data related to the second habitat component and producing an output to control the operation of the second habitat component (supra claim 1, Szabados, ABSTRACT, Figure 1-14n, Figure 4, see also Reichard, as modified, for controlling a lighting unit to achieve a target lighting effect during  scheduled on or off time period)
As per claim 8, Reichard, as modified, teaches the system of claim 1, further comprising a monitoring component comprising a fourth communication unit configured to transmit information (Reichard, Figure 1A, 100, 101, 0049, 0053)

As per claim 12, Reichard, as modified, teaches the system of claim 1, further comprising a server (100, 101) and wherein the operating data is transmitted from the server to the first communication unit  (Reichard,   ABSTRACT, Figure 1, Figure 2, supra claim 1 wherein data is transmitted from element 103 to the integrated communication controller of element 104)


Claims 4-5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Reichard et al. (PG/PUB 2007/0251461) n view over Szabados (PG/PUB 20080183337) in view over Kiwimagi et al. (PG/PUB 2005/0119767)
As per claim 4, Reichard et al. teaches the system of claim 1 but does not teach the memory as described below. Reichard et al. in view over Kiwimagi teaches wherein the first aquatic habitat component comprises internal memory configured to store at least a portion of the operating data (Kiwmagi, 0047)
   Therefore, at the time the invention was made, one of ordinary skill in the art applying the teachings of Kiwimagi (e.g. configuring a building device to comprise an internal memory), to the teachings of Reichard et al. (e.g. providing aquatic components comprising at least pumps), would achieve an expected and predictable result via adapting the aquatic components to comprise an internal memory for storing operating data to realize the functionality of each component as well as provide data redundancy in the event of controller malfunction. 
As per claim 5, Reichard, as modified by Kiwimagi et al. teaches the system of claim 4, wherein the habitat component is capable of storing operating data relating to a day’s operation (Kiwimagi, 0047 e.g. memory is capable of storing data relating to operation.  A component with a memory is capable of storing data as storing data is an intended use of a memory)

Claim 13-17 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kiwimagi et al. (PG/PUB 2005/0119767) in view over Reichard et al. (PG/PUB 2007/0251461) in view over Szabados (PG/PUB 20080183337)

As per claim 13, Kiwimagi et al. teaches a method of controlling an aquatic habitat comprising with the exception of the aquatic components, communication units per aquatic component, and operating modes as described below.  Kiwimagi, in view over Reichard and Szabados, teaches:
providing a system for controlling an aquatic habitat comprising: an aquatic environment comprising a pair of sidewalls, a pair of end walls and a bottom wall portions of the habitat environment being made of a transparent material (Richard et al.: 0043, ABSTRACT, Figure 1A-104)
first and second aquatic habitat components associated with the aquatic habitat environment (Richard et al.: 0043, ABSTRACT, Figure 1A-104)
a server comprising a database containing information associated with the first aquatic habitat component and a communication interface for transmitting operating data for the first aquatic habitat component (Richard et al.: 0043, ABSTRACT, Figure 1A-104, 0047-49)
and a first communication unit configured to receive operating data from a user and transmitting the received operating data to the first aquatic habitat component (Reichard, Figure 1B -144, 146, 0055, 0065)
the first aquatic habitat component having a second communication unit for receiving operating data from the first communication unit (Richard et al.: Figure 1-103->104, see also 102, see also 0047-49, see also 0051-55. , see Szabados for a building component having a second communication unit, Figure 1-24 -> 142
the second aquatic habitat component having a third communication unit for receiving the operating data from the first communication unit (Richard et al.: Figure 1-103->104, see also 102, see also 0047-49, see also 0051-55. , see Szabados for a building component having a second communication unit, Figure 1-24 -> 142)
the operating data related to the first aquatic habitat component transmitted to the first aquatic habitat component includes instructions to operate at a first operational mode during a first time period and a second operational mode different from the first operational mode during a second time period (Szabados, 0004, 0006, 0013-14, 0041, 0050, 0055, 0057 0093: see scheduled on and/or off periods per lighting system, where a first mode comprises an on time period and second mode comprising an off time period, (Richard et al.: 0043, ABSTRACT, Figure 1A-104, see multiple aquatic components including lighting units,)
the first aquatic habitat component is controlled to operate at the first operational mode during the first time period and the second operational mode during the second time period (Szabados, 0004, 0006, 0013-14, 0041, 0050, 0055, 0057 0093: see scheduled on and/or off periods per lighting system, where a first mode comprises an on time period and second mode comprising an off time period, (Richard et al.: 0043, ABSTRACT, Figure 1A-104, see multiple aquatic components including lighting units,)
the second aquatic habitat component is controlled based on the operating data related to the second aquatic habitat component transmitted from the first communication unit to the second aquatic habitat component (Szabados, 0004, 0006, 0013-14, 0041, 0050, 0055, 0057 0093: see scheduled on and/or off periods per lighting system, where a first mode comprises an on time period and second mode comprising an off time period, (Richard et al.: 0043, ABSTRACT, Figure 1A-104, see multiple aquatic components including lighting units,)

One of ordinary skill in the art at the time the invention was made applying the teachings of Reichard (e.g. remotely controlling first and second aquatic components, including at least lighting), to the teachings of Szabados (e.g. providing individual lighting communication units), to the teachings of Szabados (e.g. controlling lighting units on and off time periods), would achieve an expected and predictable result via adapting each lighting unit of Reichard to integrate the communication units of Szabados while further adapting the server of Reichard to integrate the pertinent lighting modes of Szabados.  Since adapting each lighting unit to comprise a separate communication unit facilitates control via redundancy, an improved invention is realized in the event of a primary communication failure.  Moreover, an aquarium lighting system, similar to building lighting systems, provides an improved lighting environment when operated in first and second modes (Szabados, 0007)

   Moreover, one of ordinary skill in the art applying the teachings of Kiwimagi (e.g. generating automation programs such as scenes for building devices based upon user defined relationships between devices via a user interface, 0041-42), to the teachings of Reichard, as modified, (e.g. remotely monitoring and controlling aquatic components, where each component is controlled in accordance with user defined modes and customized control settings), of would achieve an expected and predictable result via configuring scenes based on defining relationships for aquatic components to provide both monitoring and customized scenes for multiple aquatic components. One of ordinary skill in the art adapting the server of Kiwigawato integrate the user interface functions of Reichard, namely monitoring and controlling aquarium components, would realize an improved invention via centrally controlling remotely located aquatic components in accordance with user defined scenes, schedules (e.g. modes), and manually defined control settings via a user interface to provide a customized aquarium environment to promote occupant comfort and comfort based on monitoring feedback and custom scenes/modes.

  Kiwigawa, as modified, teaches:
inputting environmental information associated with a habitat to a user interface (Kiwimagi  Figure 2, 0033, 0061)
transmitting the environmental information from the user interface to a
server (Kiwimagi  Figure 2, 0033, 0061, 0027)
preparing operating data related to the first aquatic habitat  component and the  second aquatic habitat component associated with the habitat; (Kiwimagi  Figure 2- 234, 0027)
transmitting the operating data related to the first and second aquatic habitat components from the server  associated with the habitat; (Kiwimagi  0033, see also 0029, 0027)
transmitting the operating data related to the first aquatic habitat component to the first component; (Kiwimagi  0027-29)
transmitting the operating data related to the second aquatic habitat component to the second component, (Kiwimagi  0027-29, Figure 2)
As per claim 14, Kiwimagi et al. teaches the method of claim 13, wherein said inputting environmental information is performed by a user selecting a desired operating mode (0041, 0043, 0070, 0080-81, 0093)
As per claim 15, Kiwimagi et al. teaches the method of claim 13, wherein the environmental information relates to a change in the environment of the aquatic habitat at a specific time (0081)
As per claim 16, Kiwimagi et al. teaches the method of claim 13, wherein the first and second aquatic habitat components are configured to process the operating data and produce an output to control the operation of the first and second components, respectively (Figure 2, 0043, Figure 12)
As per claim 17, Kiwimagi et al. teaches the method of claim 13, further comprising monitoring individual aquatic habitat components of the aquatic habitat and transmitting data relating to the operation of the individual habitat components to the server (Figure 11, Figure 2- 246,  0061, 0090, see also Reichard, supra claim 1, as teaching the aforementioned limitations)
 As per claim 20, Kiwimagi, as modified, teaches the method of claim 13 wherein the first component is a lighting unit and the operating data related to the first component includes instructions to operate on a day and night cycle (Szabados, 0004, 0006, 0013-14, 0041, 0050, 0055, 0057 0093: see scheduled on and/or off periods per lighting system, where a first mode comprises an on time period and second mode comprising an off time period, (Richard et al.: 0043, ABSTRACT, Figure 1A-104, see multiple aquatic components including lighting units


Claim 19 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kiwimagi et al. (PG/PUB 2005/0119767) in view over Reichard et al. (PG/PUB 2007/0251461) in view over Szabados (PG/PUB 20080183337) in view over Chang (PG/PUB 2010/0082176)
As per claim 19, Kiwimagi teaches the method of claim 13 but does not teach the mesh limitations as described below.  Kiwimagi et al. in view over Chang teaches wherein the first component, and the second component are organized into a mesh network (Chang, 0008, Figure 1)
   Therefore, at the time the invention was made, one of ordinary skill in the art applying the teachings of Kiwimagi et al. (e.g. remotely controlling building automation objects), to the teachings of Chang (e.g. facilitating routing via a mesh network to account for node failures), would achieve an expected and predictable result via combining said elements using known methods to maintain control despite nodal failures.  The applied combination of prior art utilizes a network for communication.  Since intermediate nodes allow control scenes to be transmitted to a destination device regardless of a single point of failure, an improved invention is realized by adapting the components and bridge to utilize a mesh network for communication.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
  See communication based lighting systems w/ internal communication units
    20050151489   20040122930 20020171378 8484329
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRIN D DUNN whose telephone number is (571)270-1645.  The examiner can normally be reached on M-Sat (10-8) PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar can be reached on 571-270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DARRIN D DUNN/            Patent Examiner, Art Unit 2117